Citation Nr: 1500323	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-28 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tuberculosis, to include residuals of tuberculosis exposure.

2.  Entitlement to service connection for a staph infection.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.  

4.  Entitlement to service connection for right hip tendonitis, claimed as secondary to service-connected right knee disability.

5.  Entitlement to an increased evaluation for patellofemoral syndrome, right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 2006 to May 2010.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal. 

The issues of service connection for a staph infection; service connection for a left knee disability, to include as secondary to service-connected right knee disability; service connection for right hip tendonitis, claimed as secondary to service-connected right knee disability; and an increased evaluation for patellofemoral syndrome, right knee, currently evaluated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has active tuberculosis or disabling residuals of tuberculosis exposure.  


CONCLUSION OF LAW

Tuberculosis or disabling residuals of tuberculosis exposure were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a January 2012 letter.  

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA medical records, private medical records and the transcript of a January 2014 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA examination for his tuberculosis claim, and an opinion as to the etiology of any such disability has not otherwise been obtained.  

As discussed below, there is no evidence that the Veteran has been diagnosed as having active tuberculosis or residuals of tuberculosis exposure at any time during the claim period.  There is no medical evidence that any current disability may be related to tuberculosis exposure in service, and the Veteran has not alluded to the existence of any such evidence.  Therefore, the first McLendon element is not satisfied and a remand in order to obtain a medical opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b) .

In this case, the Veteran and his wife claim that he was exposed to tuberculosis in Guam while on active duty.  He states that tuberculosis was noted in April 2011 and he was diagnosed with latent tuberculosis.  He was put on medication for about 9 to 12 months to suppress the tuberculosis and told to monitor himself for signs, such as coughing up blood, since the tuberculosis could be become active at any time.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for tuberculosis or residuals of tuberculosis exposure.  The evidence does not show that the Veteran has active tuberculosis or any disabling residuals of exposure to tuberculosis.

Post-service treatment records include an April 2011 record from the Public Health Investigation and Disease Detection of Oklahoma.  The impression was class 2 latent tuberculosis infection, no disease.  A May 2011 record from a County Rural Health Clinic provides that the Veteran had a positive ppd (purified protein derivative test) and was set up for preventative treatment via the health department.  The assessment was seroconversion tuberculosis, with the most likely exposure being the Veteran's military service in Guam.  

These records reflect that the Veteran does not have any current active tuberculosis or disabling residuals of exposure to tuberculosis.  The Veteran's post-service medical records do not reflect any evidence of active tuberculosis, or treatment for such.  During the hearing, the Veteran did not identify any symptoms of active tuberculosis.  Rather, he stated that he had been advised to watch out for any in the future.  The Board also notes that a positive PPD test does not demonstrate that the Veteran has any disabling residuals of any exposure to TB.  .  

The Board acknowledges the assertions by the Veteran that he could develop active tuberculosis at any time.  However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has active tuberculosis or residuals of tuberculosis exposure) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for tuberculosis or disabling residuals of tuberculosis exposure.   As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for tuberculosis or residuals of tuberculosis exposure is denied.


REMAND

A private medical record dated in April 2007, during the Veteran's active duty service, provides that the Veteran was concerned about staph on his right forearm.  The assessment was folliculitis, probably staph.  Post-service medical records include an August 2010 private diagnosis of folliculitis.  During the hearing, the Veteran testified that he currently had a bump on his left shoulder similar to the bump on his right forearm during active duty.

This evidence raises the possibility that the Veteran incurred a staph infection during active duty.  Therefore, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified during the hearing that his left knee disability is the result of his service-connected right knee disability, and that he has had symptoms ever since the right knee injury.  He is competent to so testify.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The report of a February 2012 VA examination provides the opinion that the Veteran's left knee disability (diagnosed by the report as mild medial compartment narrowing) was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  However, this opinion is inadequate because it fails to address whether the Veteran's left knee disability was aggravated by his service-connected right knee disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr, supra.  

Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion regarding aggravation of the left knee disability by the service-connected right knee disability. On remand the VA examiner must address the testimony by the Veteran that he has had left knee symptoms ever since separation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

The Veteran's private post-service medical records include a diagnosis of right hip bursitis in October 2010.  The Veteran and his wife have testified that he developed right hip pain when beginning to walk after his right knee injury.  They testified that the Veteran's right hip pain has continued since that time.  They are competent to so testify.  See Falzone, supra.

This evidence raises the possibility that the Veteran incurred or aggravated a right hip disability as a result of his service-connected right knee disability.  Therefore, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra.  Further, on remand the VA examiner must address the testimony by the Veteran and his wife that he has had right hip symptoms ever since separation.  See Dalton, supra.

The record reflects that the Veteran underwent right knee arthroscopic lateral meniscus debridement with lateral release in September 2013, after his most recent VA examination for patellofemoral syndrome, right knee.  As a result, the Board finds that another VA examination is warranted to obtain current findings.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any skin disability that may be present, to include a staph infection.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any skin disability that may be present, to include a staph infection, is causally related to the in-service April 2007 private assessment of folliculitis, probably staph.  

The examiner is requested to provide a rationale for any opinion expressed.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any left knee disability that may be present, to include mild medial compartment narrowing.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any left knee disability that may be present, to include mild medial compartment narrowing, was aggravated by the Veteran's service-connected right hip disability.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of left knee disability (i.e., a baseline) before the onset of the aggravation. 

The examiner must address the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  Dalton, supra.  

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any right hip disability that may be present, to include bursitis.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right hip disability that may be present, to include bursitis, was caused or aggravated by the Veteran's service-connected right hip knee.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of hip disability (i.e., a baseline) before the onset of the aggravation.

The examiner must address the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  Dalton, supra.  

A complete rationale should be provided.  

4.  Schedule the veteran for an examination by an appropriate VA examiner to determine the current level of severity of the Veteran's service-connected right knee patellofemoral syndrome.  The claims file must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.  

5.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


